Mr. Justice Davis delivered the opinion of the court: A jury of the county court of Shelby County found the defendant, Ray Edmundson, guilty of driving a motor vehicle while under the influence of intoxicating liquor. The trial court denied his motion for new trial and pecuniarily punished him by the imposition of a fine in the sum of $150. Defendant sued out a writ of error in the Appellate Court, Third District, where the judgment of the county court was affirmed, (17 Ill. App. 2d 553,) and he then sued out a writ of error in this court, pursuant to section 11 of article VI of the Illinois constitution and Rule 69, (Ill. Rev. Stat. 1957, chap, 110, par. 101.69,) to review the Appellate Court judgment. The errors assigned in this court were argued before the Appellate Court and were resolved adverse to the defendant. We have reviewed these assignments and find that the Appellate Court fully and correctly determined each issue. Accordingly, the opinion of the Appellate Court, heretofore rendered in this cause, is adopted as the opinion of this court and the judgment of the trial court is affirmed. Judgment affirmed.